DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The Information Disclosure Statements filed 09 October 2018, 10 June 2019, 15 March 2020 and 17 May 2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2 and 6-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Greene US 2016/0173172.
As to claim 1, Greene teaches an electronic device (paragraphs 0002-0004 and 0037, a multi-mode communication device comprising a switching antenna system to support two or more access technologies simultaneously) comprising:
a plurality of antenna units disposed in a first region of the electronic device (figures 1 and 16, paragraphs 0027, 0037-0039, 0103 and 0086-0090, a multimode phone comprising one 
at least one antenna unit disposed in a second region of the electronic device (figures 1 and 16, paragraphs 0027, 0037-0039, 0103 and 0086-0090, a multimode phone comprising one or more transceivers coupled to an antenna system 101 comprising any number of antennas; primary and secondary or diversity antennas include parallel coupled radiating elements for LB, MB and HB communications, each antenna of each pair of band antenna are positioned at the bottom, top or positions for desired performance while fitting different mechanical arrangements; antenna positions within the communication device are recognized with respect to different user hand/ ear or flat table locations),
a communication circuit connected with the plurality of the antenna units disposed in the first region and the at least one antenna unit disposed in the second region (figures 1 and 16, paragraph 0037, the communication device 100 comprise one or more transceivers 102, coupled to an antenna system 101, tuning sensors 124, user interface 104, power supply 114, location receiver 116, motion sensor 118, orientation sensor 120 and a controller 106 for managing operations thereof),
a first switch disposed in an electrical path which connects the at least one antenna unit with the communication circuit (paragraphs 0037-0040, 0051 and 0086, an antenna RF switch 250 depicted as a DPDT switch utilized for antenna selection so the transmitter can be routed to 
a second switch disposed in an electrical path which connects the at least one antenna unit with the communication circuit (figures 1 and 16, paragraphs 0037-0040 and 0086, the embodiment shown in figure 16, the communication device is depicted with various other components, directional couplers, are utilized to facilitate the capturing and analysis of operation parameters and to facilitate the switching antennas; a pair of switches 1650, one to switch the main and secondary LB antenna and the second switch for switching the MB main and secondary antenna),
wherein the first switch and the second switch are configured to connect the plurality of the antenna units with the communication circuit and the at least one antenna unit with the communication circuit using a first electrical path and a second electrical path which connect the first switch and the second switch (paragraphs 0037-0040 and 0086, figure 16 depicts and example of a pair of antenna selection switches 1650 to couple respective LB, MB and expected HB antennas to the multimode transceivers).

As to claim 2 with respect to claim 1, Greene teaches wherein the first region comprises a bottom or a top of the electronic device, and the second region comprises other top or bottom of the electronic device than the first region (paragraphs 0027, 0037-0040, the dimensions, shapes 

As to claim 6 with respect to claim 1, Greene teaches a processor for controlling the first switch and the second switch to connect the plurality of the antenna units with the communication circuit and the at least one antenna unit with the communication circuit (figure 1, paragraph 0037, a controller 106 for managing operations including antenna switching of antenna system 101).

As to claim 7 with respect to claim 6, Greene teaches wherein the processor is configured to connect each antenna unit with the communication circuit based on transmission performance of the electronic device and performance of each antenna unit, wherein the transmission performance of the electronic device comprises at least one of a transmit power of a main antenna, a signal to noise ratio of the main antenna, a receive power difference of the main antenna and a sub antenna, or return loss of the main antenna, and the performance of the antenna unit comprises at least one of a receive signal strength of the antenna unit, return loss, or a signal to noise ratio of the antenna unit (paragraphs 0019, 0040-0042, the RF antenna switches 150, 1650 are for switching the functionality of antennas of the antenna system including switching primary antennas to diversity antennas and vice versa based on parameters of the communication device 100 such as reflection measurements for one, some or all the antennas).


As to claim 9, Greene teaches an operating method of an electronic device (paragraphs 0019-0020, a multi-mode communication device comprising selectively switch antennas based on measuring operating parameters),, comprising:
if a first antenna unit disposed in a first region of the electronic device operates as a main antenna and a second antenna unit disposed in a second region operates as a sub antenna, tuning antenna impedance in a closed loop scheme (paragraphs 0019-0020, selective antenna switching is based on measuring operating parameters, reflection measurements for determining a preferred or desire antenna to operate as the primary and secondary antenna), 
identifying performance of the first antenna unit and the second antenna unit (figure 1 and 16, paragraphs 0037-0040, switching primary antennas to secondary antenna is based of reflection measurements for one or all the antennas which can be monitored, detected or otherwise determined to identify a change in impedance due to a user changing the grip or placement of the device during a communication session),
determining operations of the first antenna unit and the second antenna unit based on a performance comparison result of the first antenna unit and the second antenna unit (figure 1 and 16, paragraphs 0037-0040, switching primary antennas to secondary antenna is based of 
if determining to operate the first antenna unit as the sub antenna and to operate the second antenna unit as the main antenna, tuning the antenna impedance in an open loop scheme (paragraphs 0019-0021, selective antenna switching is utilized in conjunction with impedance tuning for one or both of the primary and diversity antenna and can be a closed and/ or open loop feedback process).

As to claim 10 with respect to claim 9, Greene teaches determining whether to switch the operation of the antenna unit based on transmission performance of the electronic device wherein the transmission performance of the electronic device comprises at least one of a transmit power of the main antenna, a signal to noise ratio of the main antenna, a receive power difference of the main antenna and the sub antenna, or return loss of the main antenna (paragraphs 0039-0040, switching primary antennas to diversity antenna is bassed on parameters of the communication device 100 including reflection measurements).

As to claim 11 with respect to claim 10, Greene teaches wherein identifying the performance comprises if determining to switch the operation of the antenna unit, identifying performance of the first antenna unit and the second antenna unit (figure 1 and 16, paragraphs 0037-0040, switching primary antennas to secondary antenna is based of reflection measurements for one or all the antennas which can be monitored, detected or otherwise 

As to claim 12 with respect to claim 10, Greene teaches if determining to switch the operation of the antenna unit, identifying an operating frequency band of the electronic device wherein identifying the performance comprises if the operating frequency band of the electronic device is a low frequency band, identifying the performance of the first antenna unit and the second antenna unit (paragraphs 0037-0040, the multi-band communication device comprises one or more transceivers couple to the antenna system; the operating performance of each primary and secondary antenna pair of each operating band is monitored to determine to switch the band antenna).

As to claim 13 with respect to claim 12, Greene teaches if the operating frequency band of the electronic device is a middle frequency band or a high frequency band, activating a plurality of antenna units functionally coupled with the electronic device, identifying performance of the plurality of the antenna units, selecting at least one antenna unit to use as a transmit antenna based on the performance of the plurality of the antenna units (paragraphs 0037-0040, the multi-band communication device comprises one or more transceivers couple to the antenna system; the operating performance of each primary and secondary antenna pair of each operating band is monitored to determine to switch the band antenna), and
 if the selected at least one antenna unit is different from the first antenna unit, tuning antenna impedance in the open loop scheme (paragraphs 0019-0021, selective antenna switching 

As to claim 14 with respect to claim 13, Greene teaches if the selected at least one antenna unit comprises the first antenna unit, tuning the antenna impedance in the closed loop scheme (paragraphs 0019-0021, selective antenna switching is utilized in conjunction with impedance tuning for one or both of the primary and diversity antenna in any operating band and can be a closed and/ or open loop feedback process).

As to claim 15 with respect to claim 9, Greene teaches if applying a multi-antenna reception mode, activating a plurality of antenna units functionally coupled with the electronic device and receiving traffic through the plurality of the antenna units (paragraph 0037, communication device 100 is a multi-mode device capable of providing communication services via various wireless access technologies simultaneously).

Allowable Subject Matter
Claims 3, 4, and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLANE J JACKSON whose telephone number is (571)272-7890.  The examiner can normally be reached on 7:30-4:30 M-TH; 8-2 FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571 270 5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BLANE J JACKSON/Primary Examiner, Art Unit 2644